Citation Nr: 1112419	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  10-36 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

For the reasons explained below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for diabetes mellitus type II.

The Veteran asserts that he developed diabetes mellitus type II as a result of exposure to herbicides in Vietnam during supply transactions in 1965 via liberty launch, in-country, to a Navy Depot while stationed aboard the U.S.S. Independence as a store clerk.  

The Veteran's DD 214 reflects that his awards included the Armed Forces Expeditionary Medal (Vietnam).  The Veteran's service personnel records are unavailable for review.  

In May 2006, the Veteran submitted a statement indicating that he has two addresses where he resides depending on the time of year.  The Veteran stated that he lives in Florida November through April, and in Michigan May through October.

In June 2007, after several documented attempts to locate the Veteran's service personnel records, to include notification to the Veteran of the unavailability of his service personnel records, and a request for him to submit any such records in his possession, a formal finding of unavailability was made.

In July 2007, correspondence received from the Veteran stated that he did not receive the RO's May 18, 2007 notice as to the unavailability of his service personnel records and it's request for him to furnish his service personnel records or any other proof of in-country Vietnam service.  As such, corrective notice should be sent to the Veteran's appropriate address upon remand and the Veteran should have the opportunity to respond thereto.

In addition, in an effort to obtain ship logs of the U.S.S. Independence, the Veteran should be requested to provide specific information about exactly when and where he believes he was exposed to herbicides while traveling ashore in-country in Vietnam, to include the date within a two month time frame.  Additional development should then be undertaken based upon the Veteran's response. 

The Board notes that VA must make as many requests as are necessary to obtain relevant records from a Federal department or  agency.  See 38 C.F.R. § 3.159(c)(2) (2010).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  See id.  For records not in the custody of a Federal department or agency, VA must make reasonable efforts to obtain relevant records.  See  38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  See id.  If identified records cannot be obtained, the Veteran must be properly notified.  See 38 C.F.R. § 3.159(e) (2010).   

As the Veteran's service personnel records are missing, the purpose of this remand is to adequately develop the record.  If any of the evidence obtained in combination with the current evidence indicates that further examination, medical opinion, or development is warranted, such should be arranged.   

Accordingly, the case is REMANDED for the following action:

1.  The May 18, 2007 letter notifying the Veteran of the unavailability of his service personnel records, and requesting further information and verification of in-country service in the Republic of Vietnam should be sent to the Veteran's current address.

2.  Ask the Veteran to provide specific information about when and where he believes he was exposed to herbicides while traveling ashore in-country in Vietnam, to include the date within a two month time frame.  Contact the U. S. Army and Joint Services Records Research Center (JSRRC), the Naval Historical Center Ships History Branch, the National Archives and Records Administration, and/or any other source deemed appropriate to verify the locations and assignments of the ship including whether the ship sent the Veteran ashore in Vietnam, or sent the Veteran in a smaller watercraft into inland waterways in Vietnam.  Record of the attempts to obtain this information, and any negative response that is received, must be included in the claims folder.  The RO/AMC should request ship logs from the U.S.S. Independence during such time period and undertake additional development if needed, as outlined in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10.q. 

3.  If any of the evidence obtained in combination with the current evidence indicates that further examination, medical opinion, or development is warranted, such should be arranged.   

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.   

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


